Citation Nr: 1745207	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic staph infection, to include MRSA, due to treatment at a VA drug rehabilitation facility from April 1, 2009 to July 1, 2009.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic skin disability, to include folliculitis, sores and lesions due to an insect bite, and hives from antibiotic medication, due to treatment at a VA drug rehabilitation facility from April 1, 2009 to July 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded to the RO for further development before a decision may be made on the merits. 

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151 (a)(1).

The medical evidence of record shows that the Veteran was treated in the Gallop, New Mexico VA Residential Rehabilitation Treatment Program (PRRTP) from April 1, 2009 to July 1, 2009.  The record shows that in June 2009, while staying at the facility, the Veteran sought treatment for what he believed to be an insect bite, and was treated with antibiotics.  The record shows an allergic reaction to the antibiotics, and the Veteran was later diagnosed with folliculitis.  While appearing to resolve, the condition returned in more places, followed by a diagnosis of MRSA.  The Veteran currently has diagnoses of recurrent MRSA and staph infection, as well as folliculitis.  The Veteran contends that his initial spider bite and subsequent skin condition and staph infection are due to negligence of the VA facility in their maintenance of the facility, as well as their administration of medication.  The Veteran further contends that he had no skin conditions or staph infection prior to entering the VA treatment facility.  However, there is no competent medical nexus opinion of record to establish causation between the Veteran's additional disabilities and his VA treatment.  

Based on the foregoing, the Board finds that the Veteran has produced evidence sufficient to establish an "indication" that he suffers from such disabilities as a result of VA care.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013) (applying VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A (d) and McLendon to claims under 38 U.S.C.A. § 1151 ).  As such, VA is required to obtain a medical opinion in conjunction with his 38 U.S.C.A. § 1151 claims.

Accordingly, the case is REMANDED for the following action:

1. Forward the record and a copy of this Remand to a qualified medical professional or professionals competent to provide an opinion on the etiology of a staph infection, and a dermatological condition.  The examiner(s) must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed recurrent staph infection and/or chronic skin disability, to include folliculitis, was caused by his VA care, to include any allergic reactions to medication, or residual conditions from an insect bite.  The examiner(s) must provide rationale and explanation for any conclusion reached.

If the clinician finds in the affirmative, then an opinion must be provided as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that either additional disability was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA in providing treatment to the Veteran, OR (2) whether either additional disability was not reasonably foreseeable in relation to receiving treatment and why.

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement (SSOC) of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




